18-13374-mew           Doc 49       Filed 11/08/18       Entered 11/08/18 17:22:38                 Main Document
                                                        Pg 1 of 3


 Jane VanLare
 CLEARY GOTTLIEB STEEN & HAMILTON LLP
 One Liberty Plaza
 New York, New York 10006
 Telephone: 212-225-2000
 Facsimile: 212-225-3999

 Counsel to American Express Travel Related Services Company, Inc.

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  --------------------------------------------------------------- x

  In re:                                                                 Chapter 11

  AEGEAN MARINE PETROLEUM NETWORK                                        Case No. 18-13374 (MEW)
  INC. et al., 1

                                       Debtors.                          (Jointly Administered)

  --------------------------------------------------------------- x

           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

                   PLEASE TAKE NOTICE that Cleary Gottlieb Steen & Hamilton LLP hereby

 appears in the above-captioned case pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) as counsel to American Express Travel Related Services

 Company, Inc. (“Amex”), a party in interest in the above-captioned chapter 11 cases, and

 requests, pursuant to Bankruptcy Rules 2002, 9007, and 9010 and sections 342 and 1109(b) of

 chapter 11, title 11 of the United States Code (the “Bankruptcy Code”), that all notices given or

 required to be given in this case and all papers served or required to be served in this case be




 1
          Due to the large number of Debtors in these chapter 11 cases, for which the Debtors have requested joint
 administration, a complete list of the Debtors and the last four digits of their tax identification, registration, or
 like numbers is not provided herein. A complete list of such information may be obtained on the website of the
 Debtors’ proposed claims and noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean
 Bunkering (USA) LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is
 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
18-13374-mew         Doc 49   Filed 11/08/18    Entered 11/08/18 17:22:38          Main Document
                                               Pg 2 of 3


 given to and served upon the undersigned at the following office address, telephone numbers and

 e-mail addresses:

                                Jane VanLare
                                Shannon A. Daugherty
                                Cleary Gottlieb Steen & Hamilton LLP
                                One Liberty Plaza
                                New York, New York 10006
                                Telephone: (212) 225-2000
                                Facsimile: (212) 225-3999
                                Email: jvanlare@cgsh.com
                                Email: sdaugherty@cgsh.com


                PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

 Bankruptcy Code, the foregoing request includes not only the notices and papers referred to in

 the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

 any application, motion, petition, pleading, request, complaint or demand, whether formal or

 informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

 telephone, facsimile transmission, e-mail or otherwise, which affect the Debtors or property of

 the Debtors.

                This Notice of Appearance and Request for Service of Papers shall not be deemed

 to be a waiver of Amex’s rights (1) to have final orders in non-core matters entered only after de

 novo review by a District Court Judge, (2) to trial by jury in any proceeding so triable in this case

 or any case, controversy, or proceeding related to this case, (3) to have the District Court

 withdraw the reference in any matter subject to mandatory or discretionary withdrawal, (4) to

 any other rights, claims, actions, setoffs, or recoupments to which Amex is or may be entitled, in

 law or in equity, all of which rights, claims, actions, setoffs, and recoupments Amex expressly

 reserves, or (5) to any and all defenses or objections Amex may have to any claims asserted




                                                  2
18-13374-mew       Doc 49     Filed 11/08/18    Entered 11/08/18 17:22:38           Main Document
                                               Pg 3 of 3


 against it in this action including, without limitation, any defense based on insufficient service of

 process, jurisdiction (including personal jurisdiction), or capacity to be sued.



 Dated: New York, New York
        November 8, 2018

                                                 Respectfully submitted,

                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP



                                                 By: /s/ Jane VanLare

                                                       Jane VanLare
                                                       Shannon A. Daugherty

                                                       One Liberty Plaza
                                                       New York, New York 10006
                                                       T: 212-225-2000
                                                       F: 212-225-3999

                                                       Counsel for American Express Travel Related
                                                       Services Company, Inc.




                                                   3
